Exhibit 10.2

 

EXECUTION COPY

 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER, dated as of September 28, 2012 (this
“Agreement”), by and between Dynegy Inc., a Delaware corporation (“Dynegy”), and
Dynegy Holdings, LLC, a Delaware limited liability company (“DH”) and a
wholly-owned subsidiary of Dynegy.

 

W I T N E S S E T H:

 

WHEREAS, on November 7, 2011, DH and certain of its subsidiaries filed a
voluntary petition for relief under chapter 11 of the Bankruptcy Code with the
United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”);

 

WHEREAS, on July 6, 2012, Dynegy filed a voluntary petition for relief under
chapter 11 of the Bankruptcy Code with the Bankruptcy Court, and became a debtor
in the separately administered chapter 11 Case No. 12-36728 (CGM) (the “DI
Case”);

 

WHEREAS, Dynegy, DH, certain subsidiaries of Dynegy and certain creditor parties
signatory thereto are parties to that certain Settlement Agreement, dated as of
May 1, 2012, as amended and restated by that certain Amended and Restated
Settlement Agreement, dated as of May 30, 2012 (as further amended from time to
time, the “Settlement Agreement”; capitalized terms used but not defined herein
shall have the meanings given to such terms in the Settlement Agreement);

 

WHEREAS, Dynegy, DH, certain subsidiaries of Dynegy and certain creditor parties
signatory thereto are parties to that certain Plan Support Agreement, dated as
of May 1, 2012, as amended and restated by that certain Amended and Restated
Plan Support Agreement, dated as of May 30, 2012 as further amended by that
certain First Amendment to Amended and Restated Plan Support Agreement, dated as
of July 31, 2012 (as further amended from time to time, the “Plan Support
Agreement”);

 

WHEREAS, on June 18, 2012, Dynegy and DH, filed (i) the Motion of Dynegy
Holdings, LLC and Dynegy Inc. for an Order Pursuant to Sections 105(a) and
363(b) of the Bankruptcy Code (a) Authorizing the Merger of Dynegy Holdings, LLC
and (b) in Furtherance of Implementation of the Settlement Agreement (the
“Implementation Motion”) and (ii) that certain Modified Third Amended Chapter 11
Plan of Reorganization for Dynegy Holdings, LLC proposed by DH and Dynegy [DH
Case Docket No. 805] (the “Plan”);

 

WHEREAS, pursuant to the Implementation Motion, Dynegy and DH requested entry of
an order (the “Implementation Order”) authorizing Dynegy and DH, among other
things, to effectuate a merger on or prior to the effective date of the Plan
(subject to the consent of certain parties as specified in the Implementation
Motion);

 

WHEREAS, on July 10, 2012, the Bankruptcy Court entered the Implementation Order
approving the Implementation Motion, authorizing Dynegy and DH to effectuate a
merger, among other things;

 

--------------------------------------------------------------------------------


 

WHEREAS, Dynegy and DH (together, the “Plan Debtors”) have made certain
modifications to the Plan (as so modified, the “Joint Plan”) to reflect the
commencement of the DI Case and so that it constitutes a plan of reorganization
for both Plan Debtors and the Bankruptcy Court has confirmed the Joint Plan
pursuant to that certain confirmation order entered on September 10, 2012 (the
“Confirmation Order”);

 

WHEREAS, in accordance with the Joint Plan, the Implementation Order, the
Confirmation Order and pursuant to Section 2.a.i of the Plan Support Agreement,
Dynegy and DH wish to effect the merger provided for by this Agreement (the
“Merger”);

 

WHEREAS, Section 18-209 of the Delaware Limited Liability Company Act (the
“DLLCA”) and Section 264 of the Delaware General Corporation Law (the “DGCL”)
authorize the merger of a Delaware limited liability company with and into a
Delaware corporation;

 

WHEREAS, in accordance with that certain Amended and Restated Operating
Agreement of DH, dated March 27, 2012 (as amended from time to time, the “DH
Operating Agreement”), the Independent Manager (as such term is defined in the
DH Operating Agreement) has approved this Agreement and the consummation of the
Merger; and

 

WHEREAS, the Merger will be effectuated in accordance with Section 303 of the
DGCL.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained the parties hereto hereby agree as follows:

 

ARTICLE I
The Merger

 

Section 1.01 The Merger. Upon the terms and subject to the conditions of this
Agreement, promptly following execution of this Agreement, Dynegy and DH shall
duly prepare, execute and acknowledge a certificate of merger in the form
attached hereto as Annex A (the “Certificate of Merger”) in accordance with
Section 264(c) of the DGCL and Section 18-209(c) of the DLLCA that shall be
filed with the Secretary of State of the State of Delaware at such time and in
accordance with the provisions of the DGCL.  The Merger shall become effective
at 11:59 p.m. Eastern Time on September 30, 2012, following the filing of the
Certificate of Merger.  The date and time when the Merger shall become effective
is hereinafter referred to as the “Effective Time”.

 

(b)                                 At the Effective Time, DH shall be merged
with and into Dynegy whereupon the separate existence of DH shall cease, and
Dynegy shall be the surviving entity of the Merger (the “Surviving Entity”) in
accordance with the DLLCA and the DGCL.

 

(c)                                  At the Effective Time and without any
further action on the part of Dynegy or DH, the Certificate of Incorporation and
Bylaws of Dynegy in effect as of the Effective Time shall be the Certificate of
Incorporation and Bylaws of the Surviving Entity until amended in accordance
with applicable law.

 

--------------------------------------------------------------------------------


 

(d)                                 At the Effective Time, the directors of
Dynegy immediately prior to the Effective Time shall be the directors of the
Surviving Entity, each of such directors to hold office, subject to the
applicable provisions of the certificate of incorporation and by-laws of the
Surviving Entity.  At the Effective Time the officers of Dynegy immediately
prior to the Effective Time shall be the officers of the Surviving Entity, each
of such officers to hold office, subject to the applicable provisions of the
certificate of incorporation and by-laws of the Surviving Entity.

 

Section 1.02 Treatment of Shares.  As of the Effective Time, by virtue of the
Merger and without any action on the part of the Surviving Entity, each share of
common stock of Dynegy outstanding immediately prior to the Effective Time will
automatically be converted into one share of common stock of the Surviving
Entity and the membership interests of DH issued and outstanding immediately
prior to the Effective Time will be cancelled and retired for no consideration
and will cease to exist.

 

ARTICLE II

Effect of Merger

 

Section 2.01  Effect of Merger.  At the Effective Time, the Merger will have the
effects set forth in the DLLCA and the DGCL.

 

Section 2.02     Further Assurances.  At and after the Effective Time, the
officers and directors of the Surviving Entity shall be authorized to execute
and deliver, in the name and on behalf of the Dynegy and DH, any deeds, bills of
sale, assignments or assurances and to take and do, in the name and on behalf of
Dynegy and DH, any other actions and things to vest, perfect or confirm of
record or otherwise in the Surviving Entity any and all right, title and
interest in, to and under any of the rights, properties or assets of Dynegy and
DH as a result of, or in connection with, the Merger.

 

ARTICLE III
Other Agreements

 

Section 3.01   Efforts to Complete.  Subject to the terms and conditions set
forth herein and to applicable legal requirements, each of Dynegy and DH shall
cooperate and use their respective reasonable best efforts to take, or cause to
be taken, all necessary action, and do, or cause to be done, and assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Merger.

 

ARTICLE IV
Termination

 

Section 4.01 Termination.  This Agreement may be terminated and the Merger may
be abandoned at any time prior to the filing of the Certificate of Merger by
mutual written consent of Dynegy and DH.

 

--------------------------------------------------------------------------------


 

Section 4.02 Effect of Termination.  If this Agreement is terminated pursuant to
Section 4.01 hereof, this Agreement shall become void and of no effect with no
liability on the part of either party hereto.

 

ARTICLE V
Miscellaneous

 

Section 5.01 Authorized Officers.  Each authorized officer of the Surviving
Entity (each, an “Officer”) shall be authorized to execute, acknowledge, verify,
deliver, file and record, for and in the name of Dynegy and, to the extent
necessary, each Officer shall be authorized to execute, acknowledge, verify,
deliver, file and record, for and in the name of DH, any and all documents and
instruments, in connection with the Merger, including, without limitation, this
Agreement, and shall do and perform any and all acts required by applicable law
which any such Officer deems necessary or advisable to effectuate the Merger.

 

Section 5.02 Amendments; No Waivers. This Agreement may be amended only by a
writing signed by a duly authorized representative of each of the parties. Each
party may specifically waive any breach of this Agreement by the other party,
but no such waiver shall be deemed to have been given unless such waiver is in
writing, signed by the waiving party and specifically designates the breach
waived, nor shall any such waiver constitute a continuing waiver of similar or
other breaches.  No failure or delay on the part of any party in the exercise of
any right hereunder shall impair such right or be construed as a waiver of, or
acquiescence in, any breach of any representation, warranty, covenant or
agreement herein.

 

Section 5.03 Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided, that no party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the consent of the other party hereto.

 

Section 5.04 Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
conflict of laws principles thereof.  Any action brought in connection with this
Agreement shall be brought in the Bankruptcy Court, and the parties hereby
irrevocably consent to the jurisdiction of such court and waive any objections
as to venue or inconvenient forum.

 

Section 5.05  Availability of Agreement.  This Agreement shall be filed and
maintained at 601 Travis — 14th Floor, Houston, Texas 77002, the place of
business of the Surviving Entity.  A copy of this Agreement will be furnished by
the Surviving Entity on request, without cost, to any member of DH or any
stockholder of Dynegy or the Surviving Entity.

 

Section 5.06 Counterparts; Effectiveness.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, and all
of which together shall be deemed to be one and the same instrument. Signed
counterparts of this Agreement may be delivered by facsimile or by scanned
portable document file (pdf) image.

 

--------------------------------------------------------------------------------


 

This Agreement shall become effective when each party hereto shall have received
the counterpart hereof signed by the other party hereto.

 

Section 5.07.  Descriptive Headings.  The descriptive headings herein are
inserted for convenience of reference only and shall in no way be construed to
define, limit, describe, explain, modify, amplify or add to the interpretation,
construction or meaning of any provision of, or scope or intent of, this
Agreement or in any way affect this Agreement.

 

Section 5.08. No Third Party Beneficiaries.  Except for the parties, no other
person or entity is intended to be, nor shall any other person or entity be
construed as, a beneficiary of the terms or provisions of this Agreement.

 

Section 5.09. Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter covered hereby and
supersedes any and all prior negotiations, representations, agreements or
understandings relating hereto.

 

Section 5.10. Specific Performance.  The parties agree that irreparable damage
would occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached or threatened to
be breached and that an award of money damages would be inadequate in such
event.  Accordingly, it is acknowledged that the parties shall be entitled to
equitable relief, without proof of actual damages, including an injunction or
injunctions or orders for specific performance to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, in addition to any other remedy to which they are entitled at law or
in equity as a remedy for any such breach or threatened breach.  Each party
further agrees that no other party hereto or any other Person shall be required
to obtain, furnish or post any bond or similar instrument in connection with or
as a condition to obtaining any remedy referred to in this Section 5.10, and
each party hereto irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument.  Each
party further agrees that the only permitted objection that it may raise in
response to any action for equitable relief is that it contests the existence of
a breach or threatened breach of this Agreement.

 

[Remainder of page intentionally left blank; signature page to follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives.

 

 

DYNEGY INC.

 

 

 

 

 

 

 

By:

/s/ Catherine B. Callaway

 

 

Name:

Catherine B. Callaway

 

 

Title:

EVP, General Counsel &

 

 

 

Chief Compliance Officer

 

 

 

 

 

 

 

 

 

DYNEGY HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Kevin T. Howell

 

 

Name:

Kevin T. Howell

 

 

Title:

EVP & Chief

 

 

 

Operating Officer

 

[Signature Page to Dynegy / DH Merger Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Certificate of Merger

 

--------------------------------------------------------------------------------


 

State of Delaware

Certificate of Merger of a Domestic Limited Liability Company

into a Domestic Corporation

 

Pursuant to Title 8, Section 264 of the Delaware General Corporation Law (the
“DGCL”) and Title 6, Section 18-209 of the Delaware Limited Liability Company
Act (the “DELLCA”), Dynegy Inc., a Delaware corporation (the “Corporation”), in
connection with the merger (the “Merger”) of Dynegy Holdings, LLC, a Delaware
limited liability company (the “Company”), with and into the Corporation, hereby
certifies as follows:

 

First:                                                                 The names
and jurisdictions of domicile of the constituent corporation and limited
liability company to the Merger are:

 

Name

 

State of Domicile

 

 

 

Dynegy Inc.

 

Delaware

 

 

 

Dynegy Holdings, LLC

 

Delaware

 

Second:                                                    An Agreement and Plan
of Merger (the “Agreement of Merger”) has been approved, adopted, certified,
executed and acknowledged by the Corporation in accordance with Sections 264 and
303 of the DGCL and the Company in accordance with Section 18-209 of the DELLCA.

 

Third:                                                           The Corporation
shall be the surviving corporation (the “Surviving Corporation”) in the Merger.
The name of the Surviving Corporation is Dynegy Inc.

 

Fourth:                                                     This Certificate of
Merger has been approved by the United States Bankruptcy Court, Southern
District of New York, Poughkeepsie Division, pursuant to a confirmed plan of
reorganization and Section 1123(a)(5)(C) of Chapter 11 of Title 11 of the United
States Code.  The Merger shall be effective upon the filing of this Certificate
of Merger with the Secretary of State of the State of Delaware.

 

Fifth:                                                                The
certificate of incorporation of Dynegy Inc. shall be the certificate of
incorporation of the Surviving Corporation.

 

Sixth:                                                               The
executed Agreement of Merger is on file at 601 Travis, Suite 1400, Houston, TX
77002, the principal place of business of the Surviving Corporation.

 

Seventh:                                                A copy of the Agreement
of Merger will be furnished by the Surviving Corporation on request, without
cost, to any (i) stockholder of the Corporation, (ii) member of the Company or
(iii) any person holding an interest in any other business entity which is to
merge or consolidate.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Surviving Corporation has caused this certificate to be
signed by an authorized officer, this 28th day of September, A.D., 2012.

 

 

By:

/s/ Kimberly M. O’Brien

 

Name:

Kimberly M. O’Brien

 

Title:

Corporate Secretary

 

 

--------------------------------------------------------------------------------